DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 21 are allowed.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, An online verification method comprising: capturing, via a sensor, at least one of real-time time information or real-time position information; performing, by a processor, a flight suitability verification, based on a latest verification time obtained from at least one of a memory of an unmanned aerial vehicle (UAV), a memory of a ground station, or a server and based on the at least one of the real-time time information or the real-time position information, on a UAV system including [[a]] the UAV and [[a]] the ground station, the flight suitability verification being performed on at least one of a plurality of verification items, and the verification items including a setting of the UAV system and a setting of data associated with safe operations; and determining, by the processor, a handling measure of the UAV system according to a verification result and controlling the UAV system to follow the handling measure to satisfy safety requirements and obtain safe operations of the UAV.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 11, An online verification system comprising: a processor; and a memory storing instructions that, when executed by the processor, cause the processor to: perform a flight suitability verification, based on a latest verification time obtained from a least one of a memory of an unmanned aerial vehicle (UAV), a memory of a ground station, or a server and based on at least one of real-time time information or real-time position information, on a UAV system including [[a]] the UAV and [[a]] the ground station, the at least one of the real-time time information or the real-time position information being captured via a sensor, the flight suitability verification being performed on at least one of a plurality of verification items, and the verification items including a setting of the UAV system and a setting of data associated with safe operations; and determine a handling measure of the UAV system according to a verification result and cause the UAV system to follow the handling measure to satisfy safety requirements and obtain safe operations of the UAV.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 21, An unmanned aerial vehicle (UAV) system comprising: a UAV; a ground station; and an online verification system arranged at the UAV, the ground station, or a server, the online verification system including: a processor; and a memory storing instructions that, when executed by the processor, cause the processor to: perform a flight suitability verification, based on a latest verification time obtained from at least one of a memory of the UAV, a memory of the ground station, or the server and based on at least one of real-time time information or real-time position information, on the UAV system, the at least one of the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425.  The examiner can normally be reached on M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TYLER D PAIGE/Examiner, Art Unit 3661